708 N.W.2d 115 (2006)
474 Mich. 1010
Elizabeth A. COOK, Plaintiff-Appellee,
v.
Christopher W. HARDY, Defendant-Appellant.
Docket No. 128333, COA No. 250727.
Supreme Court of Michigan.
January 20, 2006.
On January 12, 2006, the Court heard oral argument on the application for leave to appeal the February 24, 2005 judgment of the Court of Appeals. On order of the Court, the application is again considered. In lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the judgment of the Ingham Circuit Court for the reasons stated in the Court of Appeals dissent. MCR 7.302(G)(1).
WEAVER and MARILYN J. KELLY, JJ., would deny leave to appeal.